IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 363PA17

                                 Filed 8 June 2018

IN THE MATTER OF J.M. and J.M.



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 804 S.E.2d 830 (2017), affirming in part,

vacating in part, and reversing and remanding in part an order entered on 21

November 2016 by Judge William A. Marsh, III in District Court, Durham County.

Heard in the Supreme Court on 16 May 2018 in session in the Buncombe County

Courthouse in the City of Asheville, pursuant to section 18B.8 of Chapter 57 of the

2017 North Carolina Session Laws.


      Matthew D. Wunsche, GAL Appellate Counsel, for appellee Guardian ad Litem;
      and Cathy L. Moore, Senior Assistant County Attorney, for petitioner-appellee
      Durham County Department of Social Services.

      Joyce L. Terres, Assistant Appellate Defender, for respondent-appellant father.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.